Citation Nr: 0031522	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-23 833 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Act provides that the 
Secretary shall upon request of the claimant or on the 
Secretary's own motion, order claims previously denied or 
dismissed because the claim was not well grounded and which 
became final from July 14, 1999, to the date of the enactment 
of the Act, readjudicate the claim pursuant to the 
amendments, as if the denial or dismissal had not been made.  
The Board notes that the veteran's claim for service 
connection for depression was denied as not well grounded in 
a March 2000 rating decision.  It is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. An unappealed February 1981 rating decision denied the 
veteran's claim of entitlement to service connection for a 
left ankle disability.

2.   The evidence received since the February 1981 rating 
decision that denied service connection for a left ankle 
disorder consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon 
the specific matter under consideration and is so 
insignificant as to not warrant reconsideration of the 
merits of the claim on appeal. 


CONCLUSION OF LAW

The February 1981 rating decision that denied service 
connection for a left ankle disability is final; new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a left ankle 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1981 rating decision, the RO denied the 
veteran's claim for service connection for an ankle 
condition.  The next month, he was advised of the RO's 
decision and his appellate rights.  The veteran did not 
appeal this decision.

Since the veteran did not appeal the February 1981 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000). 

The only evidence of record at the time of the February 1981 
rating decision were the veteran's service medical records.  
These records indicate that the veteran turned his ankle in 
September 1973 and was diagnosed with a partial tear of the 
left lateral collateral ankle ligament.  X-ray studies were 
negative for any fractures and the veteran was relieved of 
duty and given an ace wrap.  In May 1974, the veteran 
complained of pain, swelling and limited range of motion 
after twisting his left ankle.  X-ray studies showed an 
earlier (old) fracture of the distal fibula.  He was 
diagnosed with an ankle sprain at the time and given an ace 
wrap.  There were no other inservice ankle complaints or 
treatment.

The February 1981 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the February 1981 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999).  In Elkins, the 
court held that, first, the Secretary must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claims was received by 
the RO in December 1998.  Evidence submitted after the 
February 1981 rating decision includes private treatment 
records, dating from October to December 1982 and from June 
to November 1990.  These records pertain to the veteran's low 
back disability and note, in evaluating his back, that his 
ankle jerks were either significantly depressed or absent.  
There were no findings regarding any ankle disability.  The 
1990 records indicate that, in May 1990, the veteran had 
slipped on oil and injured his low back and complained of low 
back pain that radiated into his left leg and foot.  
Moreover, in a January 1992 letter, a private orthopedic 
surgeon indicated that the veteran had injured his legs in a 
car accident the month before.  

Also added to the record is a March 1992 VA general medical 
examination report, conducted in evaluating the veteran for 
pension purposes.  At that time there were no ankle 
complaints, findings or diagnoses.  A September 1994 private 
physician's letter indicates that the veteran had back and 
leg pain with foot numbness after a June 1993 car accident.  
He was assessed with low back radiculopathy.  July and August 
1999 VA treatment records show pain in the veteran's back and 
legs with neurological symptoms associated with his lumbar 
disc disease.  

The veteran has asserted that he has a left ankle disability 
related to service.  Service medical records indicate that in 
September 1973 and May 1974, the veteran was treated for a 
ligament tear and sprained ankle, respectively.  However, 
post service treatment records are not referable to a left 
ankle disability.  

The Board finds that the postservice treatment records and 
the March 1992 VA examination report added to the record 
since the February 1981 rating decision do not bear directly 
and substantially upon the specific matter under 
consideration and are so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  The 
additional records document back problems the veteran has 
since service, with associated neurologic findings in his 
ankles, but do not find any current ankle disability.  The 
veteran' s own statements that his absent ankle jerks are 
evidence of a current ankle disability are not probative as 
he is not shown to have the medical expertise sufficient to 
render an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the evidence received since the February 1981 
rating decision to deny service connection for a left ankle 
disorder is not new and material, it follows that the claim 
for service connection for a left ankle disorder is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for an ankle 
disability is not reopened.



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 5 -


- 1 -


